                CASE 0:21-cr-00175-JRT-BRT Doc. 1 Filed 08/11/21 Page 1 of 5

                                                                              1^lx11      S dw/Bw
                              LINITE,D STATES DISTRICT" COURT
                                   DISTRICT OF MINNESOTA


'   UNITED STATES OF AMERICA.                                INDICTMENT

                         Plaintiff
                                                             18   u.S.C. $ 1001(a)(2)
    V.


    ZACHARY CLIFFORD SPOTTKE,
                                                                                                            3

                         Defendant.                                                                         1
                                                                                                             r



          THE LTNITED STATES GRAND JURY CHARGES THAT:
                                                                                                            I
                                             COUNT     1,

                                         (False Statement)

          On or about   April 25,2019, in the State and District of Minnesota, in a matter within

    the jurisdiction of the United States Office of Per'sonnel lVlanage-,.n1, an agency of the

    executive branch of the Government of the United States, the defendant,
                                                                                                            ,*
                              ZACHARY CLIFFORD SPOTTKE,                                                           a


                                                                                                            tI
    did knowingly and willfully make a material false statement and'representation to the                    f

                                                                                                            I
    United States Office of PerSbnnel Management, to wit:                                                    t.
                                                                                                             I
                                                                                                            tT


                                                                                                            J:

         . Standard Form 86 - Section 22 - Police Record                                                     t
                                                                                                             !
                                                                                                             I

           Q: In the last seven (7) years have you been or are you currently on probation                    I

                                                                                                             I,
           or parole?                                                                                       J
                                                                                                            I
                                                                                                             I



           A:   No;

    all in violation of Title 18, United States Code, Section 1001(aX2).




                                                                                   AUE   1'1   2921
                                                                              "u,q, qtsTRiOT CCIURT MPLS   .,J


                                                                                                             I
                                                                                                             l
                                                                                                     'i


             CASE 0:21-cr-00175-JRT-BRT Doc. 1 Filed 08/11/21 Page 2 of 5                             l,


                                                                                                     I
United States v. Zachary'Cliffoid Spottke


                                                                                                     I
                                                  COUNT 2                                            f
                                                                                                     I
                                             (False Statement)                                       ir.
                                                                                                     I
                                                                                                     ,l

                                                                                                     5
                                                                                                      l1
                                                                                                      tr,
        On or about     April 25,2019,,in the State and District of Minnesota, in a mattdr within    t
                                                                                                     ,t



the jurisdiction of the United States Office of Personnel Management, an agency of the                t.
                                                                                                     I
                                                                                                      l
executive branch of the Government of the United States, the defendant,
                                                                                                     I
                                 ZACHARY CLIFFORD SPOTTKE,                                           #
                                                                                                     i'

did knowingly and willfully make a material false statement and representation to the

United States Office of Personnel Management, to wit:

         Standard Form 86        -   Section22- Police Record

        Q: Have you EVER been charged with"an offense involving                alcohol or
        drugs?

        A:   No;

all in violation of Title 18, United States Code, Section 1001(aX2).
                                                                                                     I
                                                  COUNT     3                                        I
                                                                                                     :
                                                                                                     I'
                                             (False Statement)
                                                                                                     i'
         On or about April 25,2019, in the State and District of Minnesota, in   a   matter within   i
                                                                                                     i
the jurisdiction of the United States Office of Personnel Management, an agency of the               'lr



                                                                                                     ."

executive branch of the Government of the United States, the defendant,                              I



                                 ZACHARY CLIFFdRD SPOTTKE.

did knowingly and willfully make a material false statement and representation to the

United States Office of Personnel Management, to wit:

         Standard Form 86        -   Section 22   - Police Record'
         Q: Have you EVER     been issued a summons, citation, or'ticket to appear in
         court in a proceeding agdinst you?

                                                                                                     {
                                                                                                     4
                                                                                                     I



                                                                                                     l
             CASE 0:21-cr-00175-JRT-BRT Doc. 1 Filed 08/11/21 Page 3 of 5

United Stdtes v. Zacharv Clifford Spottkb



        A:   No;

all in viblition of Title 18, United States Code, Section 1001(a)(2).          ,



                                                      COUNT     4
                            '                     (False Statement)

        On or about     April 2512019, in the State and Didtrict ofMinnesotd, in a matter Within

the jurisdiction of the United States Office of Personnel Management, an agency of the

executive branch of the Government of the United States. the defehdant,

                                ,   ZACHARY CLIFFORD SPOTTKE,

did knowingly and willfully"make. a material false statemerit and representation to the

United States Office of Personnel Management, to wit:

         Standard Form 86           -   $ection 23   - Illegal llse of Drugs
        Q: I1r the last seven (7) years, have you illegally used any drugs or controlled
        substances? Use of a drug. or controlled substance'includes injecting,
        snorting,.inhaling, swallowing, experimenting with orottierwise consuming
        any drug or controlled substance.                i




        A: No;
all in violation of Title 18, Unitbd States Code,.Section 1001(ilQ).

                                              "       COUNT     5,                       ,


                                                  (False Sthtement)

         On or about    April 25,2019, in.the State and District of Minnesota, in a matter within              1

                                    .,t"
the jurisdiction of the United States Office of Personnel Management, an agency of the              '          r

                                                                                                               l
executive branch of the Government of the United Statds,'the defendant             ,         '          ,
                                                                                                               l
                                                                                                               rl
                                                                                                               I
                                                                                                               I
                                    ZACHARY'CLIFFORD SPOTTKE.                                                  J


                                                                                                               II
                                                                                                               {
                                                                                                               l,


                                                                                                            ";il"
                                                                                                               t
                                                                                                               t



                                                                                                               I
                                                                                                                      t.i
                                                                                                                      l
             CASE 0:21-cr-00175-JRT-BRT Doc. 1 Filed 08/11/21 Page 4 of 5                                             I
                                                                                                                      I

                                                                                                                      b
United States v. Zacharv Clifford Spottke
                                                                                                                      1




                                                                                                                      f
did knowingly and willfully make a material false statement and representation to                        rh"b
                                                                                                                      '*
                                                                                                            ;
                                                                                                                      t
United States Office of Personnel Management, to wit:                                                                 t
                                                                                                                      {

                                                                                                                      f
                                                                                                                      {
                                                                                                                      i.
                                                                                                                      1



        Q: Have you ever been ordered, advised, or asked to seek counseling or                                        I
                                                                                                                      t'
        treatment as a result of your illegal use'of drugs or controlled substances?                                  I



                                                                                                                      I
        A: No;                                                                                                        t

all in violation of Title 18, United States Code, Section 1'001(a)(2).                                                :

                                                                                                                      I
                                                                                                                      1

                                                   COUNT        6   ,
                                                                                                                      t

                                              (False Statement)

        On or about     April 25,2019, in the'State           and District of Minnesota, in amatter   within

the jurisdiction of the United States Office of Personnel Management, an agency of the

executive branch of the Government of the United States. the defendant.
                                                                                                                      1




                                                                                                                      I


                                                                                                                      ;
                                 ZACHARY CLIF,FORD SPOTTKE,                                                           i
                                                                                                                ,.t
                                                                                                                      !
                                                                                                                      I
                                                                                                                      t?
did knowingly and willfully make a material false statement and representatiori to the                                t



United States Office of Personnel Management, to wit:                                                                 ft
                                                                                                                      :
    .    Standard Form 86        -   S.ection 24   -   Use of Alcohol
                                                                                                                      I
                                                                                                                      T


        Q: In the last seven(7) years has your use of alcotiol had a negative impact                                  I
                                                                                                                      i
        on your work performance, your professional or personal relationships, your                                   I


        finances, or resulted in intervention by law enforcement/public safety                                        fI
        personnel?

        A:   No;

all in violation of Title 18, United States Code, Section 1001(a)(2).




                                                          4
                                                                                                            ,l
                                                                                                                       1'
                   CASE 0:21-cr-00175-JRT-BRT Doc. 1 Filed 08/11/21 Page 5 of 5                                         I

      ' United States   V,   Zacharv Clifford Spbttke
                                                                                                                 '1d i

                                                        .          COUNT    7
                                                                (False Statement)

                On or about          April 25,2019, in the State and District of Minnesota, in a matter within

       the jurisdiction of the United States Office of Personnel Management, an agency,of the
! i                                                                                                                     t

       executive branch ofthe Governmentbfthe United States, the defendaht,
                                                                                                                        I'
                                                                                                                        I
                                                                                                                        i
                                             ZACHARY CLIFFORD SPOTTKE.
                                                                                                                        f
                                                                                                                        d.

'      did knowingly and willfully make a material false statement and,representation to the
                                                                                                                        Li
                                                                                                                        I


       United States Office of Personnel Management, to wit:                                                            fI

                Standaid Form            86    Section 24         - Use of Alcohol
                                                                                                                        1,


                                                                                                                        i
                                                                                                                        1


                Q:  Have you EVER been ordered, advised, or asked to seek counseling or                                '!1
                                                                                                                        I
                treatment as a result of your use of alcohol?                                                           't


                                                            i                                                          lt
                A: No:                                                                                                  t
                                                                                                                        I


      "iU                                                                                                               j"
                                                                                                                        t
            in violation of Title 18, United States Code, Section 1001(a)(2).                                           J

,
                                                                                                                  4F

                                                                 A TRUE BILL




                                                                                                                        li
                                                                                                                        !
      ACTING UNITED STATES ATTORNEY                                         FOREPERSON                                  I

                                                                                                                        t
                                                                                                                        *

                                                                                                                       it
                                                                                                                        I

                                                                                                                        t
                                                                                                                        +
                                                                                                                        l"
                                                                                                                        I
                                                                                                                        i
                                                                                                                        t




                                                                                                                       '*

                                                                                                                        I
                                                                                                                        I
